UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended April 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 350 Fifth Avenue, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox As of June 17, 2011, there are 56,474,850 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ABMT” and the “Registrant” refer to Advanced BioMedical Technologies, Inc. unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying condensed unaudited financial statements of Advanced BioMedical Technologies, Inc., formerly known as Geostar Mineral Corporation, a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended October 31, 2010included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on February 15, 2011. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed financial statements for the period ended April 30, 2011 are not necessarily indicative of the operating results that may be expected for the full year ending October 31, 2011. ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF APRIL 30, 2011 (UNAUDITED) ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONTENTS Pages Condensed Consolidated Balance Sheets as of April 30, 2011 (unaudited) and October 31, 2010 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended April 30, 2011 and 2010 (unaudited) and the period from inception September 25, 2002 through April 30, 2011 (unaudited) F-2 Condensed Consolidated Statements of Stockholders’ Deficit for the period from inception September 25, 2002 through April 30, 2011 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the six months ended April 30, 2011 and 2010 (unaudited) and the period from inception September 25, 2002 through April 30, 2011 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements (unaudited)
